                            Case 3:20-cv-03813-CRB Document 26 Filed 08/07/20 Page 1 of 4




                       1   Kerry S. Culpepper, HI Bar No. 9837, pro hac vice
                           Culpepper IP, LLLC
                       2   75-170 Hualalai Road, Suite B204
                           Kailua Kona, HI 96740
                       3
                           Tel: 808-464-4047
                       4   Fax: 202-204-5181
                           kculpepper@culpepperip.com
                       5
                           Tobi Clinton, (SBN 209554)
                       6   330 Vernon St., Unit 795
                           Roseville, CA 95678
                       7
                           Tel: 650-735-2137
                       8   Fax: 202-204-5181
                           tclinton@culpepperip.com
                       9
                           Attorneys for Defendants, DALLAS BUYERS CLUB, LLC, a California LLC; GLACIER FILMS
                   10      1, LLC; DOUBLE LIFE PRODUCTIONS, INC.; VOLTAGE PICTURES, LLC; COOK
                           PRODUCTIONS, LLC; WWE STUDIOS FINANCE CORP.; MON, LLC; TBV PRODUCTIONS,
                   11      LLC; CELL FILM HOLDINGS, LLC; VENICE PI, LLC; I AM WRATH PRODUCTION, INC.;
                           POW NEVADA, LLC; HEADHUNTER, LLC; NICOLAS CHARTIER; AVI LERNER; VOLTAGE
                   12      PRODUCTIONS, INC.; CRAIG FLORES and KILLING LINK DISTRIBUTION
                   13
                                                      UNITED STATES DISTRICT COURT
                   14
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   15
                            HURRICANE ELECTRIC LLC,
                   16                                                       Case No.: 3:20-CV-3813-CRB
                                                 Plaintiffs,
                   17
                                   v.                                        FIRST STIPULATION BETWEEN
                   18                                                        PLAINTIFF AND CERTAIN
                            DALLAS BUYERS CLUB, LLC, et al.                  DEFENDANTS TO EXTEND DEADLINE
                   19                                                        TO RESPOND TO COMPLAINT, TO
                                                 Defendants.                 REQUEST AN EARLY SETTLEMENT
                   20                                                        CONFERENCE BEFORE A
                                                                             MAGISTRATE JUDGE, AND CONTINUE
                   21                                                        THE CASE MANAGEMENT
                                                                             CONFERENCE AND RELATED
                   22                                                        DEADLINES; [PROPOSED] ORDER
                   23

                   24             Whereas, Hurricane Electric, LLC (“Plaintiff”), through its counsel Neil D. Greenstein,
                   25
                           granted DALLAS BUYERS CLUB, LLC, a California LLC; GLACIER FILMS 1, LLC;
                   26
                           DOUBLE       LIFE   PRODUCTIONS,         INC.;     VOLTAGE     PICTURES,       LLC;     COOK
                   27
                           PRODUCTIONS,        LLC;   WWE      STUDIOS       FINANCE     CORP.;    MON,     LLC;    TBV
                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                         1
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                            Case 3:20-cv-03813-CRB Document 26 Filed 08/07/20 Page 2 of 4




                       1   PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI, LLC; I AM WRATH

                       2   PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC; NICOLAS CHARTIER;
                       3
                           AVI LERNER; VOLTAGE PRODUCTIONS, INC.; CRAIG FLORES and KILLING LINK
                       4
                           DISTRIBUTION (“Certain Defendants”), through their counsel Kerry S. Culpepper, an extension
                       5
                           of approximately 30-days to file their Answers and/or Responsive Motions to the Complaint.
                       6
                           Counsel for the Certain Defendants also agreed to grant Plaintiff a similar extension, should that be
                       7

                       8   requested by Plaintiff, to respond to any counterclaims. Plaintiff and the Certain Defendants are

                       9   referred to collectively as “Parties”.
                   10              Whereas, the Certain Defendants executed waivers of service having different days between
                   11
                           June 18, 2020 and July 2, 2020 resulting in responses due on different dates in August and
                   12
                           September 2020. Accordingly, for clarity and consistency, the Parties agree to extend all of the
                   13
                           Certain Defendants’ deadline to file their Answers and/or Responsive Motions to a single date of
                   14

                   15      October 2, 2020.

                   16              Whereas, counsel for the Parties have already engaged in settlement discussions and

                   17      engaged the services of a private mediator for a preliminary mediation session which was conducted
                   18      on July 30, 2020.
                   19
                                   Whereas, the Parties made progress in resolving some of the issues concerning this civil
                   20
                           action, and a co-pending action in the U.S. District Court for the District of Nevada, during that
                   21
                           preliminary private mediation.
                   22

                   23              Whereas, the Parties would like to continue their settlement discussions with the assistance

                   24      of a U.S. Magistrate Judge at an early date and request this Court to immediately assign this matter

                   25      to a Magistrate Judge for such an early settlement conference.
                   26
                                   Whereas, the Parties believe their efforts would be most efficiently spent in settlement
                   27
                           discussions with a Magistrate Judge without distraction of anticipated motion practice relating to
                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                            2
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                            Case 3:20-cv-03813-CRB Document 26 Filed 08/07/20 Page 3 of 4




                       1   the pleadings.

                       2          Whereas, there have been no previous extensions in this action.
                       3
                                  Whereas, the Parties request this Court to Continue the Case Management Conference and
                       4
                           all related dates by 50 days to allow for the Parties to engage in an early settlement conference.
                       5
                                  IT IS HEREBY STIPULATED AND AGREED by the Parties, in accordance with Local
                       6
                           Rule 6-1(a), that the deadline for Defendants DALLAS BUYERS CLUB, LLC, a California LLC;
                       7

                       8   GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS, INC.; VOLTAGE PICTURES,

                       9   LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE CORP.; MON, LLC; TBV
                   10      PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI, LLC; I AM WRATH
                   11
                           PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC; NICOLAS CHARTIER;
                   12
                           AVI LERNER; VOLTAGE PRODUCTIONS, INC.; CRAIG FLORES and KILLING LINK
                   13
                           DISTRIBUTION to file their Answer and/or Responsive Motion to the Complaint shall be extended
                   14

                   15      to October 2, 2020.

                   16             IT IS FURTHER STIPULATED, in accordance with Local Rule 6-1(b) and subject to

                   17      approval by the Court, that all other dates in this case be continued by approximately fifty (50) days
                   18      as follows:
                   19
                                  Date                    Event
                   20
                           October 9, 2020        Last day to:
                   21
                                                  • meet and confer re: initial disclosures, early
                   22
                                                  settlement, ADR process selection, and discovery plan
                   23
                                                  • file ADR Certification signed by Parties and Counsel
                   24
                           October 23, 2020       Last day to file Rule 26(f) Report, complete
                   25                             initial disclosures or state objection in Rule 26(f)
                                                  Report and file Case Management Statement per
                   26
                                                  Standing Order re Contents of Joint Case
                   27                             Management Statement

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                             3
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                             Case 3:20-cv-03813-CRB Document 26 Filed 08/07/20 Page 4 of 4




                             October 30, 2020   INITIAL CASE MANAGEMENT
                                                CONFERENCE(CMC)at 1 ;30 PM in:
                                                CoLirtroom E, 15th Floor
                                                Phillip Burton Federal Building
                                                450 Golden Gate Avenue

                        4                       San Francisco, CA 94102

                        5

                        6          DATED Kailua-Kona, Hawaii, August 7 , 2020.

                        7
                                                                      Respectfully submitted,
                        8
                                                                     CULPEPPER IP,LLLC
                        9

                       10                                            A/Kerry S. Culpepper
                                                                     Kerry S. Culpepper
                       1 1                                           Attorneyfor Certain Defendants

                       12
                             IT IS SO STIPULATED.
                       13

                       14                                             Respectfully,

                       15                                            NEIL D. GREENSTEIN
                                                                     MARTIN R. GREENSTEIN
                       16                                            JOHN L. ROBERTS
                                                                     TECHMARK
                       17
                                   Dated: August 7, 2020
                       18                                              Neil D. Greenstein
                                                                     Attorneys for Plaintiff
                       19

                   20

                   21                                               ORDER
                                                                   [L.R. 7-12]
                   22
                                   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   23


                   24

                   25                                                        Charles R. Breyer
                                                                             United States District Judge
                   26

                   27

                   28

CULPEPPER IP. LLLC
75-170 Hualalai Road
     Suite B204
    Kailua-kona.
    Hawaii 96740
  (808)464-4047
